Title: From James Madison to Martha Jefferson Carr, December? 1786
From: Madison, James
To: Carr, Martha Jefferson


December? 1786. Mentioned in Mrs. Carr’s letter to her brother, Thomas Jefferson, written 2 January 1787 (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, N. J., 1950——)., XV, 632). JM informed Mrs. Carr that her letter to Jefferson, which JM had agreed to forward to Paris, although written “the first of May has not yet left Virginia.” In this missing letter JM informed Mrs. Carr that her son Peter was “going on well” in his school work. “He adds too that Mr. Smiths Account of Dabney is favourable.”
